Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction Requirement
The application discloses the following embodiments:
Embodiment 1: Fig. 1
Embodiment 2: Fig. 2
Embodiment 3: Fig. 3
Embodiment 4: Fig. 4
Embodiment 5: Fig. 5
Embodiment 6: Fig. 6
Embodiment 7: Fig. 7
Embodiment 8: Fig. 8
Embodiment 9: Fig. 9
Embodiment 10: Fig. 10
Embodiment 11: Fig. 11
Embodiment 12: Fig. 12

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).  Patentably distinct designs are created by the different appearances of the embodiments or different appearances of the embodiments due to scope.

Each embodiment displays an array of different icons. Because of the difference identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct embodiments of designs.
A reply to this requirement must include an election of a single embodiment for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single embodiment will be held nonresponsive.  
Applicant is also requested to cancel all non- elected drawing figures and the corresponding descriptions. The elected Figures should be renumbered and figure descriptions in the specification amended by renumbering the figures and removing all references to non-elected embodiments. 
Should applicant traverse this requirement on the grounds that the embodiments are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the embodiments to be obvious variations of one another.  If the embodiments are determined not to be patentably distinct and they remain in this application, any rejection of one embodiment over prior art will apply equally to all other embodiments.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on the differences between the embodiments will be considered once the embodiments have been determined to comprise a single inventive concept.
In view of the above requirement, action on the merits is deferred until election is made or this restriction requirement is withdrawn. Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960). 
Conclusion
The references are cited as pertinent to the claimed design, but no determination as to the patentability has been made pending a response to this restriction requirement. 
A shortened statutory period for reply is set to expire two months from the mailing date of this communication. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-YEN THI NGUYEN whose telephone number is (571)270-0217.  The examiner can normally be reached on 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Eric Goodman can be reached on 571-272-4734. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://www.uspto.gov/patents/process/status/private_pair/index.jsp 
For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAO-YEN T NGUYEN/Primary Examiner, Art Unit 2919